Title: From Thomas Jefferson to Albert Gallatin, 15 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 15. 08.
                  
                  Yours of the 6th. & 9th. are just now recieved, as well as a letter from Govr. Tompkins on the subject of aiding the revenue officers on the Canada line with militia. I refer you on this subject to my answer to him, & pray you to encourage strongly his going to the spot himself & acting according to the urgencies which will present themselves there. should you have satisfactory evidence of either mala fides or negligence in Pease, he shall be removed without ceremony. I do not know the residence of Greene of Massachusets. the opinion you have given in the case stated by Ellery is certainly correct. no civil officers of the states can take cognisance of a federal case. considering our determination to let no more vessels go so far as the Cape of good hope, I see nothing in the case of the brig Resolution, Craycroft, to justify a change of the rule, and therefore cannot consent to a vessel’s being sent there. the case of the Chinese Mandarin is so entirely distinct, that it can give no ground for this claim. the opportunity, hoped from that, of making known thro’ one of it’s own characters of note, our nation, our circumstances & character, and of letting that government understand at length the difference between us & the English, & separate us in it’s policy, rendered that measure a diplomatic one in my view, and likely to bring lasting advantage to our merchants & commerce with that country.
                  I inclose you the rough draught of a letter I have written to Governor Sullivan in answer to two of his. it was done on consultation with mr Madison.
                  I informed you in mine of the 11th. that I had directed a commission for General Steele as successor to Shee. this was certainly according to what had been agreed upon at Washington, the event of Shee’s death being then foreseen & made the subject of consultation with yourself, mr Rodney & I believe mr Madison. the call for the militia from all the states having been agreed on in April, I have taken for granted it was going on. I will look to it, as also to the fortifications of N.Y. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               